DETAILED ACTION
	This Office Action is in response to the Amendment filed 17 January 2022. Claim(s) 1, 6 and 7 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, cancelled claim(s) 2-5 and new claim(s) 7.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment in claim 1, “2-3 units of the cyanoacrylate” does not appear to be supported. The instant specification [0008] and original claim 4 discloses “2 units of cyanoacrylate”. The original claim 5 discloses “3 units of cyanoacrylate” but neither claim nor specification discloses amounts disposed between 2 and 3. The Examiner suggests amending claim 1, “2 or 3 units of the cyanoacrylate”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichty, II et al. (US 2013/0116633A1, “Lichty”) in view of Hsu et al. (US 2012/0059308A1, “Hsu”) in view of Hunter et al. (US 2005/0142163A1, “Hunter”).
Regarding claims 1, 6 and 7, Lichty discloses an internal compression system including an ultrasonic echogenic catheter [0068] and a biocompatible filling agent, octyl 2-cyanoacrylate [0056]. The density of the adhesive filling agent is between 0-1000 Centipoises (cps) [0063] that includes the claimed range of 5-100cps. It is noted that the catheter is formed of PTFE [0067] and has a diameter between 3F and 7F [0066]. Lichty discloses that the filling agent includes an adhesive, i.e. octyl 2-cyanoacrylate [0056-0059], and wherein the filling agent may be mixed with a soluble acid [0060]. Lichty discloses that the amount of chosen adhesive, cyanoacrylate, varies depending on the 
It is noted that the claim includes confusing limitations wherein the filling agent may be selected from a group consisting of cyanoacrylate, ethylene vinyl alcohol, botulinum toxin, ethylene vinyl alcohol-co-polymer-DMSO and mixture thereof in addition to the internal compression system including 1 unit of hyaluronic acid and 2-3 units of cyanoacrylate. Thus, it is not clear if the requirement of the internal compression system including 1 unit of hyaluronic acid and 2-3 units of cyanoacrylate dismisses the a selection of gluconic acid as a connective tissue enhancer or any filling agent that does not include cyanoacrylate. The Examiner request clarification and has responded as best understood.
In the same field of endeavor, echogenic catheters, Hsu teaches a catheter formed of biocompatible material, i.e. PTFE [0046], and echogenic material [0049-0054]. The catheter has a stiffness or rigidity resistant to kinking during use [0035], 
In the same field of endeavor, injectable intra-vascular materials, Hunter teaches an injectable intra-vascular or filling agent that includes a blend of differing compositions, wherein the blend may include cyanoacrylate polymers and hyaluronic acid [0636]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the soluble acid of Lichty with hyaluronic acid, as taught by Hunter, as this modification involves the simple substitution of one acid for another for the predictable result of helping to change the curing rate of the adhesive to prevent the adhesive from sticking prematurely to the catheter and to prevent premature curing of the adhesive prior to binding the vein wall [0060].
Response to Arguments
Applicant's arguments filed 17 January 2022 have been fully considered but they are not persuasive. The Applicant contends that Lichty does not disclose 1 unit of hyaluronic acid and 2-3 units of cyanoacrylate or a connective tissue enhancer. Respectfully, Lichty discloses the biocompatible filling agent required in original claim 1. Lichty was modified to by Hsu and Hunter wherein Hsu teaches a rigid echogenic catheter and Hunter teaches an injectable intra-vascular or filling agent that includes cyanoacrylate polymers and hyaluronic acid. 
The Applicant contends that the Hunter only teaches injectable intravascular materials that can be a blend of cyanoacrylate polymers and hyaluronic acid, wherein the hyaluronic acid in material that is degradable threads [0636]. Respectfully, the claims do not clarify or describe the structure of the biocompatible filling agent or connective tissue enhancer. Hunter teaches that the filling agent or enhancer may be in the form of a particle of a thread. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.the Applicant contends that there is no reason to combine Lichty, Hsu and Hunter. The Applicant contends that the hyaluronic acid in Hunter does not relate to Lichty’s biocompatible acid. Lichty and Hunter both disclose the treatment of varicose veins using an adhesive, i.e. cyanoacrylate. Lichty discloses the use of cyanoacrylate and the addition of a biocompatible acid to change a curing rate of the adhesive [0060]. Hunter further teaches injecting a composition of hyaluronic acid and cyanoacrylate polymers which includes the biocompatible acid and a connective tissue enhancer. It is noted that the claims do not require that the connective tissue enhancer be in a particular form, e.g. particulate or threads. 
The Applicant contends that the Inventors have identified a problem others did not. Respectfully, the original claims to which Office Action filed 28 October 2021 were in response to did not clarify the invention involving exovascular injection or any treatment to eliminate and prevent the function of the problematic vein rather than repairing the vein. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771